Curia,per

O’Neall, J.
refused both motions; adhering to the rule (in 1 Chitty Cr. L. 202,) that “the name and addition of the party indicted ought regularly to be truly inserted in every indictment: but, whatever mistake may be made in these respects, if the defendant appears and pleads not guilty, he cannot afterwards take advantage of the error.” It was observed that there was no hardship in the rule; for the prisoner lost no advantage or privilege by it on his trial, and, if he had need afterwards to resort to a plea of autre-foits convict, he would be allowed to shew that he was the same person heretofore convicted by the name of William Foster.
The court concurred unanimously.